Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 1 of 51 PageID# 539




                         In the Matter of:

                    USA v. Rafiekian et al.

                          March 15, 2019
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 2 of 51 PageID# 540

                                                                                1
                                USA v. Rafiekian et al.                 3/15/2019

      1                      UNITED STATES DISTRICT COURT

      2               FOR THE EASTERN DISTRICT OF VIRGINIA

      3                        (Alexandria Division)

      4    -----------------------------------

      5    UNITED STATES OF AMERICA,

      6               Plaintiff,

      7         v.                                  No. 1:18-CR-457 (AJT)

      8    BIJAN RAFIEKIAN,

      9               A/k/a "Bijan Kian,"

     10         and

     11    KAMIL EKIM ALPTEKIN,

     12               Defendants.

     13    -----------------------------------

     14                                                     March 15, 2019

     15

     16                   The above-entitled matter came on to be

     17    heard before the HONORABLE ANTHONY J. TRENGA, Judge

     18    in and for the United States District Court for the

     19    Eastern District of Virginia, located at 401

     20    Courthouse Square, Alexandria, Virginia, commencing

     21    at 9:35 a.m., before Rebecca Monroe, RPR, when were

     22    present on behalf of the respective parties:

    Casamo & Associates              703 837 0076                  www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 3 of 51 PageID# 541

                                                                                2
                               USA v. Rafiekian et al.                  3/15/2019

      1                       A P P E A R A N C E S

      2

      3    ON BEHALF OF THE PLAINTIFF:

      4              JAMES PHILIP GILLIS, ESQUIRE

      5              EVAN N. TURGEON, ESQUIRE

      6              United States Attorney's Office

      7              Eastern District of Virginia

      8              2100 Jamieson Avenue

      9              Alexandria, Virginia          22314

     10              (703) 299-3700

     11

     12    ON BEHALF OF THE DEFENDANT BIJAN RAFIEKIAN:

     13              MARK J. MACDOUGALL, ESQUIRE

     14              STACEY H. MITCHELL

     15              Akin, Gump, Strauss, Hauer & Feld, LLP

     16              1333 New Hampshire Avenue, Northwest

     17              Washington, D.C.        20036

     18              (202) 887-4510

     19

     20

     21

     22    (Contents continued on the following page.)

    Casamo & Associates             703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 4 of 51 PageID# 542

                                                                                3
                               USA v. Rafiekian et al.                  3/15/2019

      1    CONTENTS (continued):

      2

      3    ON BEHALF OF THE DEFENDANT BIJAN RAFIEKIAN:

      4              ROBERT POWELL TROUT, ESQUIRE

      5              Trout Cacheris & Solomon, PLLC

      6              1627 Eye Street, Northwest

      7              Suite 1130

      8              Washington, D.C.        20006

      9              (202) 464-3311

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

    Casamo & Associates             703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 5 of 51 PageID# 543

                                                                                   4
                                USA v. Rafiekian et al.                    3/15/2019

      1                         P R O C E E D I N G S

      2                         - - - - - - - - - - -

      3                   THE CLERK:    Criminal Case Number

      4    1:18-cr-457, United States versus Bijan Rafiekian

      5    and Kamil Ekim Alptekin.

      6                   And, counsel, will you please note your

      7    appearances for the record.

      8                   MR. GILLIS:     Good morning, Your Honor.          Jim

      9    Gillis, attorney for the United States.

     10                   THE COURT:    Good morning.

     11                   MR. GILLIS:     Good morning.

     12                   MR. MACDOUGALL:      Good morning, Mark

     13    MacDougall, Stacey Mitchell, and Robert Trout for

     14    defendant, Bijan Rafiekian.                Good morning.

     15                   THE COURT:    Welcome.

     16                   MS. MITCHELL:     Good morning.

     17                   THE COURT:    We're here on the defendant's

     18    motion to compel records.            I reviewed the briefing

     19    on this.        Was there further -- from counsel -- have

     20    there been any further discussions from counsel

     21    about this?

     22                   MR. GILLIS:     Not since those filings, Your

    Casamo & Associates                703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 6 of 51 PageID# 544

                                                                                5
                                USA v. Rafiekian et al.                 3/15/2019

      1    Honor.

      2                   THE COURT:    All right.    Mr. MacDougall, who

      3    is going to be --

      4                   MR. MACDOUGALL:      I am, Your Honor.     Yes.

      5                   THE COURT:    Yes.

      6                   MR. MACDOUGALL:      Your Honor, may it please

      7    the Court.        Mr. Rafiekian, through counsel, is here

      8    today.    I should note, by the way, we have a waiver

      9    of appearance --

     10                   THE COURT:    All right.

     11                   MR. MACDOUGALL:      -- signed, so we can hand

     12    that up.

     13                   THE COURT:    All right.    That's fine.

     14                   MR. MACDOUGALL:      Mr. Rafiekian, through

     15    counsel, is here moving to compel the Government to

     16    produce Giglio material.            This is an unusual motion

     17    at this stage of a case.

     18                   THE COURT:    I don't think there's any

     19    dispute about their obligation to produce Giglio

     20    information.       I think the core of this is what role

     21    defense counsel should be able to play in reviewing

     22    those documents that may yield that kind of

    Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 7 of 51 PageID# 545

                                                                                6
                                USA v. Rafiekian et al.                 3/15/2019

      1    information.

      2                   MR. MACDOUGALL:      Well, Your Honor, in this

      3    instance, there was a great deal of public

      4    information pointing toward Giglio in the

      5    Government's files.          This is not an ordinary case by

      6    any means.

      7                   THE COURT:    Right.

      8                   MR. MACDOUGALL:      The Office of Special

      9    Counsel has disclosed that they have -- that they

     10    interviewed Mr. Flynn, who is the key witness in

     11    this case, 19 times.           If you add to that the

     12    interview that led to his prosecution, that's at

     13    least 20, probably more than that.

     14                   Those -- those interviews point toward a

     15    great deal of information being able to glean from

     16    public records that also qualifies as Giglio

     17    material, multiple lies to transition team members,

     18    FBI agents, the vice president of the United States,

     19    payments from Russian companies that were not

     20    disclosed to the Defense Intelligence Agency.                There

     21    is a lot there, Your Honor.

     22                   And Mr. Flynn is not an ordinary witness.

    Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 8 of 51 PageID# 546

                                                                                7
                                USA v. Rafiekian et al.                 3/15/2019

      1    He is the witness in this case.            I don't think

      2    anyone would argue that if Mr. Rafiekian's business

      3    partner was someone other than Mr. Flynn, this case

      4    would have been handled civilly or administratively.

      5                   I should note, Your Honor, that the Office

      6    of Inspector General, the Justice Department, did a

      7    study in 2016, it recorded that over the previous 50

      8    years there were a total of seven FARA prosecutions,

      9    one of which led to a trial conviction.              And if you

     10    look at most of those cases they were essentially

     11    espionage cases --

     12                   THE COURT:    Right.

     13                   MR. MACDOUGALL:      -- where the Government

     14    couldn't make it.

     15                   This is unusual in every sense and that's

     16    the reason, Your Honor, that we're asking for

     17    unusual relief at this stage.

     18                   THE COURT:    Well, what is it specifically

     19    that you're asking for?           Because, again, I don't --

     20    I don't hear the Government objecting to producing

     21    the kinds of information that you're suggesting is

     22    out there.        What I understand about the objection is

    Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 9 of 51 PageID# 547

                                                                                8
                                USA v. Rafiekian et al.                 3/15/2019

      1    that you think the redactions that they provided or

      2    that the information they're holding somehow

      3    shouldn't be withheld and that you should have the

      4    opportunity to review the unredacted documents

      5    yourself, which is unusual.

      6                   MR. MACDOUGALL:      Well, Your Honor -- well,

      7    it's unusual but certainly not unique.              I mean, open

      8    file discovery, even in this courthouse, is not

      9    unprecedented.

     10                   THE COURT:    Right.

     11                   MR. MACDOUGALL:      The answer to that, Your

     12    Honor, is the Government hasn't produced and is not

     13    prepared to produce.           There's two factors here.          The

     14    first is -- and Mr. Gillis attached to his pleading

     15    his e-mail -- the Government is seeking to impose a

     16    number of conditions that would essentially have

     17    defense counsel waiving the rules of evidence --

     18                   THE COURT:    Okay.

     19                   MR. MACDOUGALL:      -- and agreeing e-mails

     20    and text messages are businesses records, which of

     21    course, they're not; agreeing to consult with the

     22    Government before using 302 in cross-examination; we

    Casamo & Associates                703 837 0076                www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 10 of 51 PageID# 548

                                                                                 9
                                USA v. Rafiekian et al.                  3/15/2019

       1    can't agree to any of that, Your Honor --

       2                  THE COURT:    No, I understand.

       3                  MR. MACDOUGALL:      -- and I don't think any

       4    competent defense lawyer would.             So that's -- that's

       5    that issue.       The second --

       6                  THE COURT:    I understand that.      I

       7    understand there's a dispute about what the scope of

       8    Giglio is in this case, but as I understand it,

       9    those conditions are not being imposed for the

      10    production of Giglio information, but simply being

      11    requested to -- in connection with what they view is

      12    disclosures beyond their obligations.

      13                  MR. MACDOUGALL:      Well, no, Your Honor, the

      14    fact is that 302 and this is -- goes beyond 302.

      15                  THE COURT:    Right.

      16                  MR. MACDOUGALL:      The 302s that were made

      17    available, there were five relating to Mr. Flynn,

      18    there have to be at least 20.             And the five that

      19    related to Mr. Flynn have not -- in the material

      20    that we've laid out -- and none of the -- the

      21    factual information that we've laid out, it's

      22    clearly out there.

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 11 of 51 PageID# 549

                                                                                10
                                USA v. Rafiekian et al.                  3/15/2019

       1                  And -- and, you know, the Government has

       2    said, well, it's sensitive.             Well, that's not

       3    something we have to worry about.             And the

       4    Government -- the Government has contended that --

       5    that they should wait until a short time before

       6    trial and that's just not fair, Your Honor.

       7                  And the reason that we're here before the

       8    Court is, you know, Mr. Rafiekian has and through

       9    his counsel has a great deal of work to do to put

      10    together a cross-examination of Michael Flynn that's

      11    effective.       This is not simply asking the witness if

      12    he's got a conviction, was it for a false statement,

      13    and sitting down.

      14                  There's a great deal there and in order for

      15    us to be effective, Your Honor, we have to

      16    understand what it is.         That has not been produced,

      17    I think the Government made clear in its pleadings

      18    that it wasn't going to be produced until some

      19    future development.        We don't have much time.         We

      20    have 30 days until our pretrial motions are due.

      21                  We -- without going into too much strategic

      22    information, we have two law firms that have

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 12 of 51 PageID# 550

                                                                                11
                                USA v. Rafiekian et al.                  3/15/2019

       1    received subpoenas.         I think those are going to have

       2    to be litigated and those relate directly to what

       3    we're trying to accomplish here in being effective

       4    and being prepared.         That's all we're asking for,

       5    Your Honor, is to be allowed to do our job and to

       6    have access to information that the Court has -- is

       7    entitled to.      There's no statute or rule that says

       8    five days before trial --

       9                  THE COURT:    Right.

      10                  MR. MACDOUGALL:      -- you get Giglio

      11    material.

      12                  It's a unique situation, Your Honor.

      13    Mr. Rafiekian is a man who is, in my view, broken.

      14    He's broken financially, pro bono counsel, he's, you

      15    know, alienated from his life and his work.              All he

      16    has to help us give him a fair trial is the Court

      17    and --

      18                  THE COURT:    Well, specifically other

      19    than -- other than ordering that the Giglio

      20    information be produced expeditiously, what

      21    specifically do you want the Court to consider

      22    ordering?

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 13 of 51 PageID# 551

                                                                                12
                                USA v. Rafiekian et al.                  3/15/2019

       1                  MR. MACDOUGALL:      I -- we ask the Court to

       2    also consider ordering the Government to inquire of

       3    other agencies and that would include the Office of

       4    Special Counsel, that would include the Defense

       5    Intelligence Agency, that would include the

       6    Department of Defense for other Giglio material.

       7                  And there is specific reason for that.

       8    This is not a fishing expedition.             It's been widely

       9    reported from the payments that Mr. Flynn received

      10    while a retired general, that according to the

      11    general counsel, the Defense Department violated the

      12    emoluments clause of the Constitution and also

      13    several rules to which he was subject.

      14                  So there's a record here, it's -- it's --

      15    part of it has kind of worked its way in the public

      16    domain.       So we know it's out there and that's what

      17    we're asking for.

      18                  THE COURT:    All right.

      19                  MR. MACDOUGALL:      Thank you, Your Honor.

      20                  THE COURT:    Mr. Gillis.

      21                  MR. GILLIS:     Thank you, Your Honor.       It's

      22    obvious that the Court did read our filing, despite

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 14 of 51 PageID# 552

                                                                                13
                                USA v. Rafiekian et al.                  3/15/2019

       1    the rather tardy production of it, although it was

       2    produced within our time --

       3                  THE COURT:    Right.

       4                  MR. GILLIS:     -- frame.   I wish that we

       5    would have been able to produce --

       6                  THE COURT:    Well, I didn't want to put off

       7    the hearing because it seemed the issue could be

       8    addressed now soon -- that they deserved to be

       9    addressed now, sooner rather than later.

      10                  MR. GILLIS:     I couldn't -- I couldn't agree

      11    more, Your Honor, depending on your point of view.

      12    But the one thing -- first of all, I need to make a

      13    couple of corrections to what my dear colleague has

      14    said.

      15                  First of all, the documents are available

      16    currently.       All of the -- all of the 302s that could

      17    arguably relate to this case are available to then

      18    review upstairs in -- in our office.            We made them

      19    available earlier, not all of them, Your Honor, but

      20    we've made them -- some of them available and we are

      21    happy to make them -- the rest of them available,

      22    but we've asked for some reasonable conditions that

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 15 of 51 PageID# 553

                                                                                14
                                USA v. Rafiekian et al.                  3/15/2019

       1    are in the e-mails that are attached to our response

       2    and we've made two subsequent requests.

       3                  We did have a phone call about their

       4    objections to the conditions, I'm willing to be

       5    corrected on this, but my recollection is in the

       6    last phone call we had, Mr. Trout undertook to

       7    respond to our conditions with what he thought were

       8    the reasonable conditions that they could live with.

       9    So we've been trying to negotiate this, but we

      10    haven't heard yet from -- the ball is in their

      11    court.

      12                  So we're not trying to hide the ball here

      13    at all.       And in addition to all of the General's

      14    302s having to do specifically with this

      15    investigation, we're also willing to produce

      16    redacted portions of any 302 of the General's that

      17    were collected or made in the course of the Special

      18    Counsel's investigation that do relate specifically

      19    to this case.

      20                  Your Honor, we do draw the line though at a

      21    fishing expedition into everything else that the

      22    Special Counsel might have been investigating.               And,

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 16 of 51 PageID# 554

                                                                                15
                                USA v. Rafiekian et al.                  3/15/2019

       1    of course, it is a sensitive investigation and also

       2    there are pending investigations that concern or

       3    concern the subjects that would be revealed by an

       4    unfettered review of 19 302s.

       5                  By the way, my understanding is that 15 of

       6    those -- 15 of those come from the Special Counsel's

       7    Office.       Four of them were produced in connection

       8    with our investigation and those, as I said, are

       9    available in their entirety without any redactions

      10    if we can just have some simple reasonable

      11    conditions from the defense on that.

      12                  So apart from the sensitivities, that's not

      13    what we're basing our argument on, Your Honor.

      14    Regardless of how sensitive the materials might be

      15    if they contain Brady or Giglio, they will be

      16    disclosed.       You can take that to the bank, Your

      17    Honor.    We are never going to -- going to fail to --

      18    to live by our sacred obligations under Giglio and

      19    Brady because some information might be sensitive.

      20    And as the Court knows, even if it's classified, we

      21    deal with it.

      22                  THE COURT:    Right.        I understand all

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 17 of 51 PageID# 555

                                                                                16
                                USA v. Rafiekian et al.                  3/15/2019

       1    counsel has -- has appearances now, so...

       2                  MR. GILLIS:     That's true, Your Honor.       And

       3    so we would make available any information that

       4    directly related to the case.             To the extent that

       5    there might be something on the fence that's

       6    extraordinarily sensitive, we'll bring it to the

       7    Court's attention as provided under SEPA.

       8                  So there will be no issue, Your Honor, in

       9    this case about production of Brady or Giglio,

      10    regardless of where it comes from, regardless how

      11    sensitive it might be; we will deal with that.               What

      12    we're objecting to is just a frolic through

      13    everything else that the Special Counsel's Office

      14    produced in connection with entirely unrelated

      15    matters.

      16                  THE COURT:    What about requests of the

      17    scope of inquiry that they requested with respect to

      18    other agencies?

      19                  MR. GILLIS:     Your Honor, as we do in every

      20    single case where we have reason to believe that the

      21    United States intelligence community or any other

      22    part of the government may have relevant -- may have

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 18 of 51 PageID# 556

                                                                                17
                                USA v. Rafiekian et al.                  3/15/2019

       1    Brady or Giglio information, we do a review of that.

       2    We submit what's called a prudential search request

       3    with a long list of the subjects that we want them

       4    to produce documents for.           They do a thorough search

       5    for those documents, they make them available to us

       6    typically in the hundreds, often in the thousands of

       7    documents, and we review them one by one to ensure

       8    that there is no Brady or Giglio among that, and we

       9    have done that.       And in some cases we brought those

      10    already to the -- to the Court's attention.

      11                  We are continuing that review because we --

      12    because of the volume but also because we learned of

      13    some more recently, but we will continue that review

      14    and we will make timely disclosure of that

      15    information.

      16                  THE COURT:    But I take it the -- the Brady

      17    and Giglio -- in particular, the Giglio information

      18    that you have, that you know needs to be disclosed,

      19    has been made available only as you've indicated,

      20    you've told them you have the 302s available, you

      21    can come look at them under certain conditions; is

      22    that accurate or not accurate?

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 19 of 51 PageID# 557

                                                                                18
                                USA v. Rafiekian et al.                  3/15/2019

       1                  MR. GILLIS:   That's true, Your Honor.         One

       2    of the conditions, for example, being that -- that

       3    we'd like, in exchange, some stipulations with

       4    respect to routine matters that are routinely

       5    accepted.       These conditions are commonly asked for

       6    and commonly agreed to by defense counsel in this

       7    district including the Federal Public Defender's

       8    Office and some of -- and many other attorneys that

       9    are equally fine to these -- these attorneys'

      10    excellent reputations.

      11                  And -- and you also make them available in

      12    a way that they can take notes on them, they can

      13    review them as often as they want, and those --

      14    those binders we do keep because they concern

      15    sensitive matters and we don't want them leaving our

      16    office, and that's one of the conditions that

      17    we've -- that we've asked for.

      18                  Now, those binders are -- are cordoned off

      19    from anybody on the trial team.           The only -- the

      20    only time anybody in our office touches them is when

      21    they make a request to come over and see them.               We

      22    set them up with a conference room and we'll let

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 20 of 51 PageID# 558

                                                                                19
                                USA v. Rafiekian et al.                  3/15/2019

       1    them stay there for as long as they want.              They've

       2    done that for five days with the materials that

       3    we've already produced and they can look at them

       4    from now until the trial as far as we're concerned.

       5                  Moreover, Your Honor, we will produce that

       6    entire binder of evidence regardless of whether they

       7    pertain to the Government's witness, we will produce

       8    that entire binder of 302s that relate to this

       9    investigation and this prosecution.            We'll make

      10    those available for them to have at their table

      11    during trial so that they can refer to them -- so

      12    that they can refer to them there.

      13                  With respect to this -- with respect to

      14    this request, Your Honor, we submit, as we did in

      15    our papers, the Supreme Court forbids what they're

      16    asking.       And Richie makes clear that with respect to

      17    the Giglio and Brady obligations that we have,

      18    unless there's some reason for the Court to suspect

      19    that there might not have been full disclosure, as

      20    the Supreme Court said, the prosecutor's decision on

      21    disclosure is final.

      22                  Now, in the Stevens case that they refer

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 21 of 51 PageID# 559

                                                                                  20
                                USA v. Rafiekian et al.                    3/15/2019

       1    to, there are extraordinary circumstances.                There

       2    they're certainly not president -- present here when

       3    the Court might reasonably have found that that

       4    condition had been triggered.               But reliance on

       5    Stevens is completely out of place here because

       6    nothing like that has been present in this case.

       7                  With respect to the Supreme Court's

       8    direction to the Court with respect to Giglio and

       9    Brady information, all that they have cited in

      10    response -- or actually they haven't responded to

      11    ours, we didn't give them time to do so

      12    unfortunately, but -- but all that they have cited

      13    are malum cases that recite our obligations that we

      14    have no -- so --

      15                  THE COURT:    Right.        I understand.

      16                  MR. GILLIS:     You may have heard enough,

      17    Your Honor.

      18                  THE COURT:    No.

      19                  MR. GILLIS:     So I just want to correct one

      20    statement, which is that this is somehow -- that

      21    this would not have been brought had General Flynn

      22    not been a business partner of Mr. Rafiekian and

    Casamo & Associates                703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 22 of 51 PageID# 560

                                                                                21
                                USA v. Rafiekian et al.                  3/15/2019

       1    he -- Mr. MacDougall referred to the number of

       2    prosecutions under the FARA statute.            This is not

       3    such a prosecution, Your Honor.           This is a

       4    prosecution for conspiracy to violate section 951

       5    and that is an entirely different matter.

       6                  And, moreover, this case involves a

       7    conspiracy to influence congressional and public

       8    opinion for a specific goal of a foreign government

       9    being undertaken at the direction and control of

      10    high officials within the government of Turkey.                   So

      11    this is not a case that would not have been brought.

      12                  Mr. Rafiekian need not have had any partner

      13    and under these circumstances this case certainly

      14    would have been brought.           I just want to make --

      15                  THE COURT:    All right.

      16                  MR. GILLIS:     -- that perfectly clear.       If

      17    the Court has any questions, I'd be happy to address

      18    them.

      19                  THE COURT:    Mr. MacDougall.

      20                  MR. MACDOUGALL:      Just a couple of things,

      21    Your Honor.       Thank you.

      22                  Your Honor, I need to correct a couple of

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 23 of 51 PageID# 561

                                                                                22
                                USA v. Rafiekian et al.                  3/15/2019

       1    things my friend, Mr. Gillis, noted.            The first is

       2    the Government can't change the question.              The

       3    reference that the Court continues to hear is

       4    "related to this case," Giglio material doesn't need

       5    to be related to this case, a lie is a lie and a bad

       6    act is a bad act.

       7                  With respect to sensitivity, Your Honor,

       8    the Court is certainly available to enter a

       9    comprehensive protective order, you know, among

      10    Mr. Trout, Ms. Mitchell, and me, you probably have,

      11    I hate to say, 100 years experience in criminal law.

      12    You're not looking at Whitey Bulger here, you know,

      13    we will obey a protective order as we always have.

      14                  THE COURT:    Those all have been in place

      15    yet?

      16                  MR. MACDOUGALL:      Well, there are some, but

      17    I think a more robust protective order would

      18    certainly be fine.

      19                  THE COURT:    Right.

      20                  MR. MACDOUGALL:      We're not interested --

      21                  THE COURT:    Right.

      22                  MR. MACDOUGALL:      -- in doing anything other

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 24 of 51 PageID# 562

                                                                                 23
                                USA v. Rafiekian et al.                   3/15/2019

       1    than obeying that.

       2                  Mr. Gillis noted that there were continuing

       3    investigations going on and that is just

       4    inconsistent with what the Special Counsel said two

       5    days ago in a status report in Mr. Flynn's case

       6    which ended with, in the Government's view, as

       7    cooperation, and otherwise complete and otherwise

       8    was -- this case -- the full sentence was, However,

       9    while the defendant remains in a position to

      10    cooperate with law enforcement authorities and could

      11    testify in an EDEA case, should it proceed to trial,

      12    in the Government's view this cooperation is

      13    otherwise complete.

      14                  So, you know, if there -- there's anything

      15    to worry about with respect to ongoing

      16    investigations, that seemed to put an end to it,

      17    Your Honor.       There is one -- one note in

      18    Mr. Gillis -- the Government's briefing that I did

      19    want to bring to the Court's attention.             There's a

      20    reference to the identity of a witness being

      21    protected for the time being to prevent any

      22    reprisals or tampering involving a witness.              We

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 25 of 51 PageID# 563

                                                                                24
                                USA v. Rafiekian et al.                  3/15/2019

       1    don't understand that, Your Honor, certainly, you

       2    know, I don't think the Court has any concerns about

       3    us or Mr. Rafiekian having to do with -- with --

       4    with that.

       5                  With respect to -- the Court did mention

       6    that counsel was clear and that's true.             What hasn't

       7    happened yet is the entry of a SEPA Section 3

       8    order --

       9                  THE COURT:    Right.

      10                  MR. MACDOUGALL:      -- which the security

      11    officer requires in order to read us in.              So I

      12    understood that was going to be submitted today if

      13    it can be submitted to the court soon.             That's not

      14    our place to do, that's -- that's the Government's.

      15                  THE COURT:    The Government's, right.

      16                  MR. MACDOUGALL:      So, Your Honor, we've

      17    spoken our piece.

      18                  THE COURT:    Correct.

      19                  MR. MACDOUGALL:      We would ask for the

      20    Court's help here on behalf of Mr. Rafiekian.                Thank

      21    you.

      22                  THE COURT:    Mr. Gillis, what is the status

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 26 of 51 PageID# 564

                                                                                25
                                USA v. Rafiekian et al.                  3/15/2019

       1    of that Section 3 order?

       2                  MR. GILLIS:     It should be -- Your Honor, it

       3    will be filed by -- by Monday at the latest.

       4                  THE COURT:    All right.

       5                  MR. GILLIS:     May I have one --

       6                  THE COURT:    Yes.

       7                  MR. GILLIS:     -- last word, Your Honor.

       8    First of all --

       9                  THE COURT:    Let Mr. Trout -- let's hear

      10    from Mr. Trout first and then we'll --

      11                  MR. GILLIS:     Oh, I'm sorry, please.

      12                  MR. TROUT:    Thank you, Your Honor.       Robert

      13    Trout.    I just wanted to correct one thing, my

      14    clearance is not complete.           Mr. -- Mr. MacDougall is

      15    cleared.       Without taking anything away from the

      16    confidence that Mr. Rafiekian has in Mr. MacDougall,

      17    I have been representing him for a good long time

      18    and I know that he would like for me to be --

      19                  THE COURT:    I thought you had gotten your

      20    clearance, but you haven't?

      21                  MR. TROUT:    I just checked about a week ago

      22    and was told that its in process.             Also,

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 27 of 51 PageID# 565

                                                                                26
                                USA v. Rafiekian et al.                  3/15/2019

       1    Ms. Mitchell, who is here and important to the

       2    defense team, has also not been cleared.

       3                  THE COURT:    All right.

       4                  MR. TROUT:    Thank you, Your Honor.

       5                  MR. GILLIS:     And to be clear, Your Honor,

       6    Mr. Trout and Mr. MacDougall have both been cleared

       7    before.       I have no reason to doubt that Mr. Trout --

       8                  THE COURT:    All right.

       9                  MR. GILLIS:     -- will be -- will be cleared,

      10    we have no control over that, but that process does

      11    sometimes take time depending upon the last time

      12    that there was a background investigation in place.

      13                  THE COURT:    Well, let's -- from your

      14    perspective, what's the -- what's the problem in

      15    producing earlier rather than later the documents

      16    that you intend to produce before the trial?

      17                  MR. GILLIS:     None, Your Honor.     We're --

      18    we're prepared to produce all the documents that

      19    we've -- we're not suggesting that five days before

      20    trial is -- is what we're planning.            As soon as we

      21    become aware of Giglio information, we disclose it.

      22    We're not --

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 28 of 51 PageID# 566

                                                                                27
                                USA v. Rafiekian et al.                  3/15/2019

       1                  THE COURT:    Right.

       2                  MR. GILLIS:     We're not -- we're not sitting

       3    on it until five days before trial.

       4                  THE COURT:    And your objection is to

       5    providing actual copies as opposed to simply

       6    providing access?

       7                  MR. GILLIS:     Well, to be clear, with

       8    respect to the -- and I don't think that they have

       9    objected to this aspect of it.            We, as a matter of

      10    practice in this district, we -- it's not uniform, I

      11    have to confess, but in a case like this we do not

      12    want those 302s leaving the office, despite what

      13    protective order might be in place.            We just don't

      14    do it.

      15                  First of all, they're not entitled to them

      16    at all.       We're going the extra mile by providing

      17    them the actual 302s, even though the rules made

      18    clear that they don't -- they're not entitled to

      19    them.    We're producing all the 302s regardless if

      20    they're going to be witnesses or not.

      21                  The only limitation that we have made to --

      22    with respect to 302s and portions of 302s that

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 29 of 51 PageID# 567

                                                                                28
                                USA v. Rafiekian et al.                  3/15/2019

       1    concern matters that are completely, completely

       2    unrelated to this, and so with the respect -- the

       3    rest of it, we don't have any chuck with the

       4    defendants about getting access to that.              And, as I

       5    said, we're prepared to provide them access right

       6    away.

       7                  I do want to say that whatever the special

       8    counsel's office may be doing, there are other

       9    districts or at least one other district -- pardon

      10    me, Your Honor.       I should not -- Your Honor -- and I

      11    withdraw any representation as to how many there

      12    are.

      13                  THE COURT:    All right.

      14                  MR. GILLIS:     I will say at least there are

      15    other investigations that do not -- that would be or

      16    could be hampered by disclosure of unfettered access

      17    to the information that we -- that we propose to

      18    redact.

      19                  If -- I mean, if this were even Jencks, if

      20    I may get into that argument, Your Honor.              I

      21    don't -- I don't want to tax the Court's patience.

      22                  THE COURT:    No, that's fine.

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 30 of 51 PageID# 568

                                                                                29
                                USA v. Rafiekian et al.                  3/15/2019

       1                  MR. GILLIS:   But even if this could be

       2    considered Jencks material -- the 302s, which

       3    they're not; under the law, they're clearly not,

       4    under Fourth Circuit law, and based on the statutory

       5    language itself they're clearly not statements of

       6    any witness, including General Flynn.

       7                  So even if we had General Flynn's

       8    statements, if you were going to consider the 302s

       9    to be statements, the law requires that the Court

      10    examine those parts in camera where we say that they

      11    do not relate to the subject matter of his -- of his

      12    testimony.       That the Court would be required to

      13    examine any portions of statements that the

      14    Government presents to the Court ex parte.              So they

      15    would not still get access to them, even if they

      16    could be considered Jencks.

      17                  In this Court in this district, the Court's

      18    have routinely accepted the Government's

      19    representation that we will produce all Giglio and

      20    all Brady that we're aware of and we make a diligent

      21    search and we're continuing to do so.             We don't

      22    expect to find much, if anything more, but our --

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 31 of 51 PageID# 569

                                                                                30
                                USA v. Rafiekian et al.                  3/15/2019

       1    our trigger on that -- I have a hair -- personally,

       2    I have a hair trigger for that, Your Honor, and I

       3    don't know any good prosecutor that -- that doesn't.

       4    So if I come across anything that is even arguably

       5    remotely Giglio, it's going to get produced.

       6                  So it doesn't require -- so essentially

       7    their motion is moot as to the district court in the

       8    case that we cited found, and the Court should not

       9    get into the mechanics of the discovery aspects

      10    of --

      11                  THE COURT:    Well, a big piece of this, as I

      12    understand, is really a dispute over the conditions

      13    that have been imposed to have access to what you're

      14    offering.

      15                  MR. GILLIS:     I don't know, Your Honor.

      16    We're -- no.       I -- I -- I don't believe that that's

      17    the case.       The conditions, as the Court can see,

      18    are -- are fairly routine and reasonable.              I can't

      19    imagine any reason why they would object to

      20    stipulating to the authenticity of bank records or

      21    telephone toll records, records of that kind that I

      22    don't know whether they think we're going to slip in

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 32 of 51 PageID# 570

                                                                                31
                                USA v. Rafiekian et al.                  3/15/2019

       1    something or the bank thinks that --

       2                  THE COURT:    Right.

       3                  MR. GILLIS:     You know, those are routinely

       4    agreed to.

       5                  THE COURT:    Right.

       6                  MR. GILLIS:     I don't know that the Court

       7    wants to hear from half a dozen custodians of

       8    records in order to establish them, but that is not

       9    the hub of this motion.          This motion doesn't even

      10    really concern that.          And to the extent that they

      11    have objections to the conditions that we've asked

      12    for, I've asked for their response and I'm still

      13    waiting for it.       So I don't -- I submit that the

      14    Court should not get involved in that which we're

      15    willing to try to work out.

      16                  So the conditions really aren't part of

      17    this motion and I'm really not prepared to argue --

      18                  THE COURT:    All right.

      19                  MR. GILLIS:     -- that -- that part of it,

      20    Your Honor.

      21                  THE COURT:    All right.    Mr. MacDougall, let

      22    me hear from you.       Because I understood what was a

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 33 of 51 PageID# 571

                                                                                32
                                USA v. Rafiekian et al.                  3/15/2019

       1    big piece of this -- this problem here --

       2                  MR. MACDOUGALL:      I'm sorry, Your Honor?

       3                  THE COURT:    I understood the conditions

       4    that they've asked -- that they've imposed is a big

       5    piece of this problem.

       6                  MR. MACDOUGALL:      Well, Your Honor, it is --

       7    it is a -- it's big problem for us, as I mentioned

       8    earlier.

       9                  THE COURT:    Right.

      10                  MR. MACDOUGALL:      I mean, some of the things

      11    they're asking for are just malpractice from our

      12    point of view, we can't agree to them.               And we had

      13    two lengthy conversations, Mr. Trout and I,

      14    Ms. Mitchell was on one of them, on January 18th,

      15    again on February 28th with Mr. Gillis about

      16    resolution.

      17                  The issue here, Your Honor, is not what's

      18    in the redacted book of 302s that --

      19                  THE COURT:    Right.

      20                  MR. MACDOUGALL:      -- that Mr. Gillis talked

      21    about.    And it's -- and it's not really in the

      22    sacred duty he talks about.               We have identified a

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 34 of 51 PageID# 572

                                                                                33
                                USA v. Rafiekian et al.                  3/15/2019

       1    dozen situations that I'm sure were the subject of

       2    inquiries by FBI agents, special counsel lawyers,

       3    Department of Justice lawyers that are clearly

       4    within the subject -- within the scope of the

       5    Giglio.       False statements, money from Russians,

       6    violations of law; none of that is in the five

       7    heavily redacted 302s we've gotten.

       8                  So even if we were to reach agreement with

       9    the Government about the terms, which I'm not

      10    optimistic we will, and if we were, what's being

      11    offered is -- doesn't contain the Giglio that we

      12    know is out there, not to mention the Giglio that

      13    the media or others haven't identified yet.              That's

      14    the heart of our defense, Your Honor, and that's the

      15    heart of our --

      16                  THE COURT:    All right.    Mr. Gillis, speak

      17    to that specifically, that what you've produced

      18    doesn't reflect what has been publicly reported,

      19    arguably the Giglio.          Have you looked into those --

      20    those issues and --

      21                  MR. GILLIS:     Of course, Your Honor.

      22                  THE COURT:    -- inquiry into the FBI, the

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 35 of 51 PageID# 573

                                                                                34
                                USA v. Rafiekian et al.                  3/15/2019

       1    other -- the other agencies that have been mentioned

       2    for any -- any Giglio information that would pertain

       3    to Mr. Flynn?

       4                  MR. GILLIS:   Absolutely, Your Honor, we

       5    have.    And we have carefully reviewed all of the 15

       6    302s that we obtained from the special counsel's

       7    office.       We have carefully reviewed all of the

       8    documents that we've been able to get so far from

       9    the USIC and from any other agency that might have

      10    relevant information that we would need to examine.

      11                  What -- what the case law makes clear,

      12    including the Supreme Court, is that our obligation

      13    is to produce Giglio information.             We're not obliged

      14    to produce every single document in which it might

      15    be contained.

      16                  So we have an obligation to produce Giglio,

      17    if there's a single line in the 302 that suggests

      18    that there is Giglio or Brady in there, we certainly

      19    make that information available to the defense.

      20    There is no argument there, Your Honor.

      21                  What we -- what we're objecting to is that

      22    because there may be a single line in a single

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 36 of 51 PageID# 574

                                                                                35
                                USA v. Rafiekian et al.                  3/15/2019

       1    20-page 302, we have to produce to them the entire

       2    302.

       3                  The implicit part of their argument is that

       4    we, as the Government, are either incompetent to

       5    make that -- to recognize it or that we are

       6    willfully unwilling to produce it, corruptly, in

       7    other words, unwilling to produce it.

       8                  And that is an argument that would pertain

       9    in any case, any time any defendant came into this

      10    court they could say, look, there's, you know, this

      11    is an important government witness, we need to see

      12    every single 302, we -- we -- we need to review it

      13    ourselves.       And why stop there?      It would only make

      14    logical sense that you go from there right into the

      15    entire Government's file in case there is some

      16    possibility that we missed some bit of Giglio or

      17    Brady.

      18                  THE COURT:    Mr. MacDougall, let me ask you

      19    this, have you itemized to -- for Mr. Gillis

      20    specific areas that you've mentioned to the Court?

      21                  MR. MACDOUGALL:      We -- well, we have to

      22    some extent, Your Honor, but I'm certainly able to

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 37 of 51 PageID# 575

                                                                                36
                                USA v. Rafiekian et al.                  3/15/2019

       1    do it now on the record.

       2                  THE COURT:    All right.    Well, no need to do

       3    that, but -- all right.          That's been -- that's been

       4    done.

       5                  MR. MACDOUGALL:      Well, we will certainly

       6    send him a writing by the end of the day with all

       7    that in.       Thank you, Your Honor.

       8                  THE COURT:    All right.    All right.

       9    Anything else on this?

      10                  MR. GILLIS:     Not from us, Your Honor.

      11                  THE COURT:    All right.    The Court is having

      12    difficulty understanding really the confluence of

      13    the dispute.       As I understand it, there are two

      14    issues.       There is no dispute as to the underlying --

      15    Government's underlying obligations to produce

      16    Giglio and I am concerned to the extent the

      17    Government is conditioning that obligation on

      18    other -- the agreement of the conditions; the Court

      19    can address that.

      20                  But the other issue is that the Government

      21    has not produced Giglio within areas that the

      22    defense believes has been publicly reported as

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 38 of 51 PageID# 576

                                                                                37
                                USA v. Rafiekian et al.                  3/15/2019

       1    containing Giglio information.            What I'm going to do

       2    is this, the Government obviously has an obligation

       3    to produce Giglio information, they're reported to

       4    do that as expeditiously as possible if they haven't

       5    already done it.

       6                  I don't think you can qualify the

       7    production of any information -- Giglio information

       8    by requiring them to agree to any conditions as to

       9    that.    Can they be -- can be reasonable -- I'm sure

      10    counsel will engage in reasonable agreements, but to

      11    the extent that they can't agree on a condition, you

      12    can't withhold information because they haven't

      13    agreed to a specific condition.

      14                  MR. GILLIS:     Of course --

      15                  THE COURT:    To the -- to the extent that

      16    you're producing information you believe is beyond

      17    your Giglio obligation and are asking for conditions

      18    with respect to that scope of production, then I

      19    think you can engage in -- in discussions about what

      20    conditions they can agree to; but if you can't agree

      21    on those conditions, you still have the obligation

      22    to produce the underlying Giglio information.

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 39 of 51 PageID# 577

                                                                                38
                                USA v. Rafiekian et al.                  3/15/2019

       1                  MR. GILLIS:     Yeah, of course.     I'm sorry, I

       2    didn't mean to interrupt.

       3                  THE COURT:    All right.    Let me just

       4    continue.

       5                  Also, I ask Mr. MacDougall to send to the

       6    Government the specific listing of those areas in

       7    which you think Giglio information exists, and in

       8    which you've not received any Giglio information,

       9    the Government can specifically respond that they've

      10    discharged their obligation in that respect.

      11                  I understand from Mr. Gillis that he has

      12    viewed his Giglio obligation of inquiry broadly and

      13    that there is no need for the Court to -- to say

      14    much more about that.          I -- I'm fully confident that

      15    he will discharge his obligation with that broad

      16    scope.

      17                  MR. GILLIS:     May I just say one word, Your

      18    Honor?

      19                  THE COURT:    Yes.

      20                  MR. GILLIS:     To be clear, I have not and

      21    would not ever condition our Giglio obligations upon

      22    any stipulations.

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 40 of 51 PageID# 578

                                                                                39
                                USA v. Rafiekian et al.                  3/15/2019

       1                  THE COURT:    Okay.

       2                  MR. GILLIS:     And that has never been an

       3    issue in this case.

       4                  THE COURT:    All right.

       5                  MR. GILLIS:     If there is Giglio, we have

       6    and are prepared to disclose it.              That is not the

       7    condition we've asked for, it's simply a condition

       8    for the wholesale, which we're offering --

       9                  THE COURT:    Right.

      10                  MR. GILLIS:     -- but the wholesale of review

      11    of all of the witnesses' 302s, including those of

      12    General Flynn, and so -- but to the extent there's

      13    any Giglio involved in that, we have never

      14    conditioned our obligation on that and I certainly

      15    would never do so.

      16                  THE COURT:    All right.    Mr. MacDougall, I'm

      17    not sure I've responded fully to the scope of your

      18    motion, but if I haven't, tell me now.

      19                  MR. MACDOUGALL:      Thank you, Your Honor.

      20    It's -- it's -- I think the Court's order will be --

      21    will be helpful.       One request I'd like to make is

      22    once we convey the list of matters we've identified

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 41 of 51 PageID# 579

                                                                                40
                                USA v. Rafiekian et al.                  3/15/2019

       1    in the public domain, we'd like to include that in

       2    the record of the case and file it with the court.

       3                  THE COURT:    All right.     That's fine.

       4                  MR. MACDOUGALL:      Thank you, Your Honor.

       5                  THE COURT:    All right.     The Court will

       6    issue an order on this.

       7                  MR. GILLIS:     Thank you.

       8                  MR. MACDOUGALL:      Thank you, Your Honor.

       9                  THE COURT:    Counsel is excused.

      10                  (Whereupon, the proceedings at 10:11 a.m.

      11    were concluded.)

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

    Casamo & Associates                703 837 0076                 www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 42 of 51 PageID# 580

                                                                                41
                                USA v. Rafiekian et al.                  3/15/2019

       1          COMMONWEALTH OF VIRGINIA AT LARGE, to wit:

       2                  I, REBECCA MONROE, Court Reporter and

       3    Notary Public in and for the Commonwealth of

       4    Virginia at Large, and whose commission expires

       5    August 31, 2021, do certify that the foregoing is a

       6    true, correct, and full transcript of the

       7    proceedings.

       8                  I further certify that I am neither related

       9    to nor associated with any counsel or party to the

      10    proceedings; nor otherwise interested in the event

      11    thereof.

      12

      13

      14
                                    _______________________________
      15

      16                            Rebecca Monroe

      17                            Notary Public

      18                            Commonwealth of Virginia at Large

      19                            Notary No. 7243327

      20

      21

      22

    Casamo & Associates              703 837 0076                   www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 43 of 51 PageID# 581

                                                                                            1
                                      USA v. Rafiekian et al.                       3/15/2019

      WORD INDEX             401 1:19              agree 9:1 13:10        attention 16:7
                             464-3311 3:9           32:12 37:8, 11, 20,    17:10 23:19
      <1>                                          20                     attorney 4:9
      1:18-CR-457 1:7        <5>                   agreed 18:6 31:4       attorneys 18:8, 9
       4:4                   50 7:7                 37:13                 Attorney's 2:6
      10:11 40:10                                  agreeing 8:19, 21      August 41:5
      100 22:11              <7>                   agreement 33:8         authenticity 30:20
      1130 3:7               703 2:10               36:18                 authorities 23:10
      1333 2:16              7243327 41:19         agreements 37:10       available 9:17
      15 1:14 15:5, 6                              AJT 1:7                 13:15, 17, 19, 20,
       34:5                  <8>                   Akin 2:15              21 15:9 16:3
      1627 3:6               887-4510 2:18         Alexandria 1:3, 20      17:5, 19, 20 18:11
      18th 32:14                                    2:9                    19:10 22:8 34:19
      19 6:11 15:4           <9>                   alienated 11:15        Avenue 2:8, 16
                             9:35 1:21             allowed 11:5           aware 26:21
      <2>                    951 21:4              ALPTEKIN 1:11           29:20
      20 6:13 9:18                                  4:5
      20006 3:8              <A>                   AMERICA 1:5            <B>
      20036 2:17             a.m 1:21 40:10        answer 8:11            background 26:12
      2016 7:7               able 5:21 6:15        ANTHONY 1:17           bad 22:5, 6
      2019 1:14               13:5 34:8 35:22      anybody 18:19, 20      ball 14:10, 12
      202 2:18 3:9           above-entitled 1:16   apart 15:12            bank 15:16 30:20
      2021 41:5              Absolutely 34:4       appearance 5:9          31:1
      20-page 35:1           accepted 18:5         appearances 4:7        based 29:4
      2100 2:8                29:18                 16:1                  basing 15:13
      22314 2:9              access 11:6 27:6      areas 35:20 36:21      behalf 1:22 2:3,
      28th 32:15              28:4, 5, 16 29:15     38:6                  12 3:3 24:20
      299-3700 2:10           30:13                arguably 13:17         believe 16:20
                             accomplish 11:3        30:4 33:19             30:16 37:16
      <3>                    accurate 17:22, 22    argue 7:2 31:17        believes 36:22
      3 24:7 25:1            act 22:6, 6           argument 15:13         beyond 9:12, 14
      30 10:20               actual 27:5, 17        28:20 34:20 35:3,      37:16
      302 8:22 9:14, 14      add 6:11              8                      big 30:11 32:1, 4,
      14:16 34:17 35:1,      addition 14:13        asked 13:22 18:5,      7
      2, 12                  address 21:17         17 31:11, 12 32:4      BIJAN 1:8, 9
      302s 9:16 13:16         36:19                 39:7                   2:12 3:3 4:4, 14
       14:14 15:4 17:20      addressed 13:8, 9     asking 7:16, 19        binder 19:6, 8
       19:8 27:12, 17, 19,   administratively       10:11 11:4 12:17      binders 18:14, 18
      22, 22 29:2, 8          7:4                   19:16 32:11           bit 35:16
       32:18 33:7 34:6       agencies 12:3          37:17                 bono 11:14
       39:11                  16:18 34:1           aspect 27:9            book 32:18
      31 41:5                Agency 6:20 12:5      aspects 30:9           Brady 15:15, 19
                              34:9                 associated 41:9         16:9 17:1, 8, 16
      <4>                    agents 6:18 33:2      attached 8:14           19:17 20:9 29:20
                             ago 23:5 25:21         14:1                   34:18 35:17

    Casamo & Associates                     703 837 0076                       www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 44 of 51 PageID# 582

                                                                                            2
                                   USA v. Rafiekian et al.                          3/15/2019

      briefing 4:18          30:8                 conditions 8:16        12
      23:18                 civilly 7:4            9:9 13:22 14:4, 7,    copies 27:5
      bring 16:6 23:19      classified 15:20      8 15:11 17:21          cordoned 18:18
      broad 38:15           clause 12:12           18:2, 5, 16 30:12,    core 5:20
      broadly 38:12         clear 10:17 19:16     17 31:11, 16 32:3      correct 20:19
      broken 11:13, 14       21:16 24:6 26:5       36:18 37:8, 17, 20,    21:22 24:18
      brought 17:9           27:7, 18 34:11       21                      25:13 41:6
      20:21 21:11, 14        38:20                conference 18:22       corrected 14:5
      Bulger 22:12          clearance 25:14, 20   confess 27:11          corrections 13:13
      business 7:2          cleared 25:15         confidence 25:16       corruptly 35:6
      20:22                  26:2, 6, 9           confident 38:14        counsel 4:6, 19, 20
      businesses 8:20       clearly 9:22 29:3,    confluence 36:12        5:7, 15, 21 6:9
                            5 33:3                congressional 21:7      8:17 10:9 11:14
      <C>                   CLERK 4:3             connection 9:11         12:4, 11 14:22
      Cacheris 3:5          colleague 13:13        15:7 16:14             16:1 18:6 23:4
      call 14:3, 6          collected 14:17       consider 11:21          24:6 33:2 37:10
      called 17:2           come 15:6 17:21        12:2 29:8              40:9 41:9
      camera 29:10           18:21 30:4           considered 29:2,       Counsel's 14:18
      carefully 34:5, 7     comes 16:10           16                      15:6 16:13 28:8
      Case 4:3 5:17         commencing 1:20       conspiracy 21:4, 7      34:6
       6:5, 11 7:1, 3 9:8   commission 41:4       Constitution 12:12     couple 13:13
       13:17 14:19 16:4,    commonly 18:5, 6      consult 8:21            21:20, 22
      9, 20 19:22 20:6      COMMONWEAL            contain 15:15          course 8:21 14:17
       21:6, 11, 13 22:5    TH 41:1, 3, 18         33:11                  15:1 33:21 37:14
       23:5, 8, 11 27:11    community 16:21       contained 34:15         38:1
       30:8, 17 34:11       companies 6:19        containing 37:1        COURT 1:1, 18
       35:9, 15 39:3        compel 4:18 5:15      contended 10:4          4:10, 15, 17 5:2, 5,
       40:2                 competent 9:4         Contents 2:22 3:1      7, 10, 13, 18 6:7
      case, 22:4            complete 23:7, 13     continue 17:13          7:12, 18 8:10, 18
      cases 7:10, 11         25:14                 38:4                   9:2, 6, 15 10:8
       17:9 20:13           completely 20:5       continued 2:22          11:6, 9, 16, 18, 21
      certain 17:21          28:1, 1               3:1                    12:1, 18, 20, 22
      certainly 8:7 20:2    comprehensive         continues 22:3          13:3, 6 14:11
       21:13 22:8, 18        22:9                 continuing 17:11        15:20, 22 16:16
       24:1 34:18 35:22     concern 15:2, 3        23:2 29:21             17:16 19:15, 18,
       36:5 39:14            18:14 28:1 31:10     control 21:9           20 20:3, 8, 15, 18
      certify 41:5, 8       concerned 19:4         26:10                  21:15, 17, 19 22:3,
      change 22:2            36:16                conversations          8, 14, 19, 21 24:2,
      checked 25:21         concerns 24:2          32:13                 5, 9, 13, 15, 18, 22
      chuck 28:3            concluded 40:11       convey 39:22            25:4, 6, 9, 19 26:3,
      Circuit 29:4          condition 20:4        conviction 7:9         8, 13 27:1, 4
      circumstances          37:11, 13 38:21       10:12                  28:13, 22 29:9, 12,
       20:1 21:13            39:7, 7              cooperate 23:10        14, 17 30:7, 8, 11,
      cited 20:9, 12        conditioned 39:14     cooperation 23:7,      17 31:2, 5, 6, 14,
                            conditioning 36:17                           18, 21 32:3, 9, 19

    Casamo & Associates                  703 837 0076                         www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 45 of 51 PageID# 583

                                                                                          3
                                    USA v. Rafiekian et al.                       3/15/2019

       33:16, 22 34:12       26:11                                       excused 40:9
       35:10, 18, 20 36:2,   deserved 13:8         <E>                   exists 38:7
      8, 11, 11, 18 37:15    despite 12:22         earlier 13:19         expect 29:22
       38:3, 13, 19 39:1,    27:12                  26:15 32:8           expedition 12:8
      4, 9, 16 40:2, 3, 5,   development 10:19     EASTERN 1:2, 19        14:21
      5, 9 41:2              different 21:5         2:7                  expeditiously
      Courthouse 1:20        difficulty 36:12      EDEA 23:11             11:20 37:4
       8:8                   diligent 29:20        effective 10:11, 15   experience 22:11
      Court's 16:7           direction 20:8         11:3                 expires 41:4
       17:10 20:7 23:19      21:9                  either 35:4           extent 16:4 31:10
       24:20 28:21           directly 11:2 16:4    EKIM 1:11 4:5          35:22 36:16
       29:17 39:20           discharge 38:15       e-mail 8:15            37:11, 15 39:12
      Criminal 4:3           discharged 38:10      e-mails 8:19 14:1     extra 27:16
       22:11                 disclose 26:21        emoluments 12:12      extraordinarily
      cross-examination      39:6                  ended 23:6             16:6
       8:22 10:10            disclosed 6:9, 20     enforcement 23:10     extraordinary 20:1
      currently 13:16        15:16 17:18           engage 37:10, 19      Eye 3:6
      custodians 31:7        disclosure 17:14      ensure 17:7
                             19:19, 21 28:16       enter 22:8            <F>
      <D>                    disclosures 9:12      entire 19:6, 8        fact 9:14
      D.C 2:17 3:8           discovery 8:8          35:1, 15             factors 8:13
      day 36:6               30:9                  entirely 16:14        factual 9:21
      days 10:20 11:8        discussions 4:20       21:5                 fail 15:17
      19:2 23:5 26:19        37:19                 entirety 15:9         fair 10:6 11:16
       27:3                  dispute 5:19 9:7      entitled 11:7         fairly 30:18
      deal 6:3, 15 10:9,     30:12 36:13, 14        27:15, 18            false 10:12 33:5
      14 15:21 16:11         DISTRICT 1:1, 2,      entry 24:7            far 19:4 34:8
      dear 13:13             18, 19 2:7 18:7       equally 18:9          FARA 7:8 21:2
      decision 19:20          27:10 28:9 29:17     espionage 7:11        FBI 6:18 33:2, 22
      DEFENDANT               30:7                 ESQUIRE 2:4, 5,       February 32:15
       2:12 3:3 4:14         districts 28:9        13 3:4                Federal 18:7
       23:9 35:9             Division 1:3          essentially 7:10      Feld 2:15
      Defendants 1:12        document 34:14         8:16 30:6            fence 16:5
      28:4                   documents 5:22        establish 31:8        file 8:8 35:15
      defendant's 4:17        8:4 13:15 17:4, 5,   EVAN 2:5               40:2
      Defender's 18:7        7 26:15, 18 34:8      event 41:10           filed 25:3
      defense 5:21 6:20      doing 22:22 28:8      evidence 8:17         files 6:5
       8:17 9:4 12:4, 6,     domain 12:16           19:6                 filing 12:22
      11 15:11 18:6           40:1                 ex 29:14              filings 4:22
       26:2 33:14 34:19      doubt 26:7            examine 29:10, 13     final 19:21
       36:22                 dozen 31:7 33:1        34:10                financially 11:14
      Department 7:6         draw 14:20            example 18:2          find 29:22
       12:6, 11 33:3         due 10:20             excellent 18:10       fine 5:13 18:9
      depending 13:11        duty 32:22            exchange 18:3          22:18 28:22 40:3
                                                                         firms 10:22

    Casamo & Associates                   703 837 0076                       www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 46 of 51 PageID# 584

                                                                                           4
                                  USA v. Rafiekian et al.                          3/15/2019

      first 8:14 13:12,     35:16 36:16, 21       great 6:3, 15 10:9,   38:18 39:19 40:4,
      15 22:1 25:8, 10      37:1, 3, 7, 17, 22    14                    8
       27:15                38:7, 8, 12, 21       Gump 2:15             HONORABLE
      fishing 12:8 14:21    39:5, 13                                     1:17
      five 9:17, 18 11:8   GILLIS 2:4 4:8,        <H>                   hub 31:9
       19:2 26:19 27:3     9, 11, 22 8:14         hair 30:1, 2          hundreds 17:6
       33:6                 12:20, 21 13:4, 10    half 31:7
      Flynn 6:10, 22        16:2, 19 18:1         hampered 28:16        <I>
       7:3 9:17, 19         20:16, 19 21:16       Hampshire 2:16        identified 32:22
       10:10 12:9 20:21     22:1 23:2, 18         hand 5:11              33:13 39:22
       29:6 34:3 39:12      24:22 25:2, 5, 7,     handled 7:4           identity 23:20
      Flynn's 23:5 29:7    11 26:5, 9, 17         happened 24:7         imagine 30:19
      following 2:22        27:2, 7 28:14         happy 13:21           implicit 35:3
      forbids 19:15         29:1 30:15 31:3,      21:17                 important 26:1
      foregoing 41:5       6, 19 32:15, 20        hate 22:11             35:11
      foreign 21:8          33:16, 21 34:4        Hauer 2:15            impose 8:15
      found 20:3 30:8       35:19 36:10           hear 7:20 22:3        imposed 9:9
      Four 15:7             37:14 38:1, 11, 17,   25:9 31:7, 22          30:13 32:4
      Fourth 29:4          20 39:2, 5, 10 40:7    heard 1:17 14:10      include 12:3, 4, 5
      frame 13:4           give 11:16 20:11       20:16                  40:1
      friend 22:1          glean 6:15             hearing 13:7          including 18:7
      frolic 16:12         go 35:14               heart 33:14, 15        29:6 34:12 39:11
      full 19:19 23:8      goal 21:8              heavily 33:7          incompetent 35:4
       41:6                goes 9:14              help 11:16 24:20      inconsistent 23:4
      fully 38:14 39:17    going 5:3 10:18,       helpful 39:21         indicated 17:19
      further 4:19, 20     21 11:1 15:17, 17      hide 14:12            influence 21:7
       41:8                 23:3 24:12 27:16,     high 21:10            information 5:20
      future 10:19         20 29:8 30:5, 22       holding 8:2            6:1, 4, 15 7:21
                            37:1                  Honor 4:8 5:1, 4,      8:2 9:10, 21
      <G>                  Good 4:8, 10, 11,      6 6:2, 21 7:5, 16      10:22 11:6, 20
      General 7:6          12, 14, 16 25:17        8:6, 12 9:1, 13       15:19 16:3 17:1,
       12:10, 11 20:21      30:3                   10:6, 15 11:5, 12    15, 17 20:9 26:21
       29:6, 7 39:12       gotten 25:19 33:7       12:19, 21 13:11,      28:17 34:2, 10, 13,
      General's 14:13,     Government 5:15        19 14:20 15:13,       19 37:1, 3, 7, 7, 12,
      16                    7:13, 20 8:12, 15,    17 16:2, 8, 19        16, 22 38:7, 8
      getting 28:4         22 10:1, 4, 4, 17       18:1 19:5, 14        inquire 12:2
      Giglio 5:16, 19       12:2 16:22 21:8,       20:17 21:3, 21, 22   inquiries 33:2
      6:4, 16 9:8, 10      10 22:2 29:14           22:7 23:17 24:1,     inquiry 16:17
      11:10, 19 12:6        33:9 35:4, 11         16 25:2, 7, 12         33:22 38:12
      15:15, 18 16:9        36:17, 20 37:2         26:4, 5, 17 28:10,   Inspector 7:6
      17:1, 8, 17, 17       38:6, 9               10, 20 30:2, 15       instance 6:3
      19:17 20:8 22:4      Government's 6:5       31:20 32:2, 6, 17     Intelligence 6:20
       26:21 29:19 30:5     19:7 23:6, 12, 18     33:14, 21 34:4, 20     12:5 16:21
       33:5, 11, 12, 19     24:14, 15 29:18       35:22 36:7, 10        intend 26:16
       34:2, 13, 16, 18     35:15 36:15

    Casamo & Associates                  703 837 0076                        www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 47 of 51 PageID# 585

                                                                                          5
                                    USA v. Rafiekian et al.                       3/15/2019

      interested 22:20      know 10:1, 8                                MITCHELL 2:14
       41:10                11:15 12:16           <M>                    4:13, 16 22:10
      interrupt 38:2        17:18 22:9, 12        MACDOUGALL             26:1 32:14
      interview 6:12        23:14 24:2 25:18       2:13 4:12, 13 5:2,   Monday 25:3
      interviewed 6:10       30:3, 15, 22 31:3,   4, 6, 11, 14 6:2, 8   money 33:5
      interviews 6:14       6 33:12 35:10          7:13 8:6, 11, 19     Monroe 1:21
      investigating 14:22   knows 15:20            9:3, 13, 16 11:10     41:2, 16
      investigation                                12:1, 19 21:1, 19,   moot 30:7
       14:15, 18 15:1, 8    <L>                   20 22:16, 20, 22      morning 4:8, 10,
       19:9 26:12           laid 9:20, 21          24:10, 16, 19        11, 12, 14, 16
      investigations        language 29:5          25:14, 16 26:6       motion 4:18 5:16
       15:2 23:3, 16        LARGE 41:1, 4,         31:21 32:2, 6, 10,    30:7 31:9, 9, 17
       28:15                18                    20 35:18, 21 36:5      39:18
      involved 31:14        latest 25:3            38:5 39:16, 19       motions 10:20
       39:13                law 10:22 22:11        40:4, 8              moving 5:15
      involves 21:6          23:10 29:3, 4, 9     malpractice 32:11     multiple 6:17
      involving 23:22        33:6 34:11           malum 20:13
      issue 9:5 13:7        lawyer 9:4            man 11:13             <N>
       16:8 32:17 36:20     lawyers 33:2, 3       March 1:14            need 13:12 21:12,
       39:3 40:6            learned 17:12         MARK 2:13 4:12        22 22:4 34:10
      issues 33:20 36:14    leaving 18:15         material 5:16          35:11, 12 36:2
      itemized 35:19         27:12                 6:17 9:19 11:11       38:13
      its 10:17 12:15       led 6:12 7:9           12:6 22:4 29:2       needs 17:18
       25:22                lengthy 32:13         materials 15:14       negotiate 14:9
                            lie 22:5, 5            19:2                 neither 41:8
      <J>                   lies 6:17             matter 1:16 21:5      never 15:17 39:2,
      JAMES 2:4             life 11:15             27:9 29:11           13, 15
      Jamieson 2:8          limitation 27:21      matters 16:15         New 2:16
      January 32:14         line 14:20 34:17,      18:4, 15 28:1        Northwest 2:16
      Jencks 28:19          22                     39:22                 3:6
       29:2, 16             list 17:3 39:22       mean 8:7 28:19        Notary 41:3, 17, 19
      Jim 4:8               listing 38:6           32:10 38:2           note 4:6 5:8 7:5
      job 11:5              litigated 11:2        means 6:6              23:17
      Judge 1:17            live 14:8 15:18       mechanics 30:9        noted 22:1 23:2
      Justice 7:6 33:3      LLP 2:15              media 33:13           notes 18:12
                            located 1:19          members 6:17          Number 4:3 8:16
      <K>                   logical 35:14         mention 24:5           21:1
      KAMIL 1:11 4:5        long 17:3 19:1         33:12
      keep 18:14             25:17                mentioned 32:7        <O>
      key 6:10              look 7:10 17:21        34:1 35:20           obey 22:13
      Kian, 1:9              19:3 35:10           messages 8:20         obeying 23:1
      kind 5:22 12:15       looked 33:19          Michael 10:10         object 30:19
      30:21                 looking 22:12         mile 27:16            objected 27:9
      kinds 7:21            lot 6:21              missed 35:16          objecting 7:20
                                                                         16:12 34:21

    Casamo & Associates                   703 837 0076                      www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 48 of 51 PageID# 586

                                                                                          6
                                   USA v. Rafiekian et al.                        3/15/2019

      objection 7:22         page 2:22           POWELL 3:4              21:2
       27:4                  papers 19:15        practice 27:10         prosecutor 30:3
      objections 14:4        pardon 28:9         prepared 8:13          prosecutor's 19:20
       31:11                 part 12:15 16:22    11:4 26:18 28:5        protected 23:21
      obligation 5:19        31:16, 19 35:3      31:17 39:6             protective 22:9, 13,
       34:12, 16 36:17       parte 29:14         present 1:22 20:2,     17 27:13
       37:2, 17, 21 38:10,   particular 17:17    6                      provide 28:5
      12, 15 39:14           parties 1:22        presents 29:14         provided 8:1 16:7
      obligations 9:12       partner 7:3 20:22   president 6:18         providing 27:5, 6,
       15:18 19:17           21:12                20:2                  16
       20:13 36:15           parts 29:10         pretrial 10:20         prudential 17:2
       38:21                 party 41:9          prevent 23:21          public 6:3, 16
      obliged 34:13          patience 28:21      previous 7:7            12:15 18:7 21:7
      obtained 34:6          payments 6:19       pro 11:14               40:1 41:3, 17
      obvious 12:22          12:9                probably 6:13          publicly 33:18
      obviously 37:2         pending 15:2         22:10                  36:22
      offered 33:11          perfectly 21:16     problem 26:14          put 10:9 13:6
      offering 30:14         personally 30:1      32:1, 5, 7             23:16
       39:8                  perspective 26:14   proceed 23:11
      Office 2:6 6:8         pertain 19:7 34:2   proceedings 40:10      <Q>
       7:5 12:3 13:18        35:8                 41:7, 10              qualifies 6:16
       15:7 16:13 18:8,      PHILIP 2:4          process 25:22          qualify 37:6
      16, 20 27:12 28:8      phone 14:3, 6        26:10                 question 22:2
       34:7                  piece 24:17 30:11   produce 5:16, 19       questions 21:17
      officer 24:11          32:1, 5              8:13 13:5 14:15
      officials 21:10        place 20:5 22:14     17:4 19:5, 7          <R>
      Oh 25:11               24:14 26:12          26:16, 18 29:19       RAFIEKIAN 1:8
      Okay 8:18 39:1         27:13                34:13, 14, 16 35:1,    2:12 3:3 4:4, 14
      once 39:22             Plaintiff 1:6 2:3   6, 7 36:15 37:3, 22     5:7, 14 10:8
      ongoing 23:15          planning 26:20      produced 8:12           11:13 20:22
      open 8:7               play 5:21            10:16, 18 11:20        21:12 24:3, 20
      opinion 21:8           pleading 8:14        13:2 15:7 16:14        25:16
      opportunity 8:4        pleadings 10:17      19:3 30:5 33:17       Rafiekian's 7:2
      opposed 27:5           please 4:6 5:6       36:21                 reach 33:8
      optimistic 33:10       25:11               producing 7:20         read 12:22 24:11
      order 10:14 22:9,      PLLC 3:5             26:15 27:19           really 30:12
      13, 17 24:8, 11        point 6:14 13:11     37:16                  31:10, 16, 17
       25:1 27:13 31:8       32:12               production 9:10         32:21 36:12
       39:20 40:6            pointing 6:4         13:1 16:9 37:7,       reason 7:16 10:7
      ordering 11:19, 22     portions 14:16      18                      12:7 16:20 19:18
       12:2                  27:22 29:13         propose 28:17           26:7 30:19
      ordinary 6:5, 22       position 23:9       prosecution 6:12       reasonable 13:22
                             possibility 35:16    19:9 21:3, 4           14:8 15:10 30:18
      <P>                    possible 37:4       prosecutions 7:8        37:9, 10
                                                                        reasonably 20:3

    Casamo & Associates                  703 837 0076                        www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 49 of 51 PageID# 587

                                                                                            7
                                   USA v. Rafiekian et al.                          3/15/2019

      Rebecca 1:21          reprisals 23:22       13 31:2, 5, 18, 21      sentence 23:8
       41:2, 16             reputations 18:10      32:9, 19 33:16         SEPA 16:7 24:7
      received 11:1         request 17:2           35:14 36:2, 3, 8, 8,   set 18:22
       12:9 38:8             18:21 19:14          11 38:3 39:4, 9,        seven 7:8
      recite 20:13           39:21                16 40:3, 5              short 10:5
      recognize 35:5        requested 9:11        ROBERT 3:4              signed 5:11
      recollection 14:5      16:17                 4:13 25:12             simple 15:10
      record 4:7 12:14      requests 14:2         robust 22:17            simply 9:10
       36:1 40:2             16:16                role 5:20                10:11 27:5 39:7
      recorded 7:7          require 30:6          room 18:22              single 16:20
      records 4:18 6:16     required 29:12        routine 18:4             34:14, 17, 22, 22
       8:20 30:20, 21, 21   requires 24:11         30:18                   35:12
       31:8                  29:9                 routinely 18:4          sitting 10:13 27:2
      redact 28:18          requiring 37:8         29:18 31:3             situation 11:12
      redacted 14:16        resolution 32:16      RPR 1:21                situations 33:1
       32:18 33:7           respect 16:17         rule 11:7               slip 30:22
      redactions 8:1         18:4 19:13, 13, 16   rules 8:17 12:13        Solomon 3:5
       15:9                  20:7, 8 22:7          27:17                  soon 13:8 24:13
      refer 19:11, 12, 22    23:15 24:5 27:8,     Russian 6:19             26:20
      reference 22:3        22 28:2 37:18         Russians 33:5           sooner 13:9
       23:20                 38:10                                        sorry 25:11 32:2
      referred 21:1         respective 1:22       <S>                      38:1
      reflect 33:18         respond 14:7 38:9     sacred 15:18            speak 33:16
      Regardless 15:14      responded 20:10        32:22                  Special 6:8 12:4
       16:10, 10 19:6        39:17                says 11:7                14:17, 22 15:6
       27:19                response 14:1         scope 9:7 16:17          16:13 23:4 28:7
      relate 11:2 13:17      20:10 31:12           33:4 37:18 38:16        33:2 34:6
       14:18 19:8 29:11     rest 13:21 28:3        39:17                  specific 12:7 21:8
      related 9:19 16:4     retired 12:10         search 17:2, 4           35:20 37:13 38:6
       22:4, 5 41:8         revealed 15:3          29:21                  specifically 7:18
      relating 9:17         review 8:4 13:18      second 9:5               11:18, 21 14:14,
      relevant 16:22         15:4 17:1, 7, 11,    section 21:4 24:7       18 33:17 38:9
       34:10                13 18:13 35:12         25:1                   spoken 24:17
      reliance 20:4          39:10                security 24:10          Square 1:20
      relief 7:17           reviewed 4:18         see 18:21 30:17         STACEY 2:14
      remains 23:9           34:5, 7               35:11                   4:13
      remotely 30:5         reviewing 5:21        seeking 8:15            stage 5:17 7:17
      report 23:5           Richie 19:16          send 36:6 38:5          statement 10:12
      reported 12:9         right 5:2, 10, 13     sense 7:15 35:14         20:20
       33:18 36:22 37:3      6:7 7:12 8:10        sensitive 10:2          statements 29:5, 8,
      Reporter 41:2          9:15 11:9 12:18       15:1, 14, 19 16:6,     9, 13 33:5
      representation         13:3 15:22 20:15     11 18:15                STATES 1:1, 5,
       28:11 29:19           21:15 22:19, 21      sensitivities 15:12     18 2:6 4:4, 9
      representing 25:17     24:9, 15 25:4        sensitivity 22:7         6:18 16:21
                             26:3, 8 27:1 28:5,

    Casamo & Associates                  703 837 0076                         www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 50 of 51 PageID# 588

                                                                                         8
                                  USA v. Rafiekian et al.                        3/15/2019

      status 23:5 24:22    telephone 30:21     TROUT 3:4, 5            7:15, 17 8:5, 7
      statute 11:7 21:2    tell 39:18           4:13 14:6 22:10        unwilling 35:6, 7
      statutory 29:4       terms 33:9           25:9, 10, 12, 13, 21   upstairs 13:18
      stay 19:1            testify 23:11        26:4, 6, 7 32:13       USIC 34:9
      Stevens 19:22        testimony 29:12     true 16:2 18:1
       20:5                text 8:20            24:6 41:6              <V>
      stipulating 30:20    Thank 12:19, 21     try 31:15               versus 4:4
      stipulations 18:3     21:21 24:20        trying 11:3 14:9,       vice 6:18
       38:22                25:12 26:4 36:7    12                      view 9:11 11:13
      stop 35:13            39:19 40:4, 7, 8   TURGEON 2:5              13:11 23:6, 12
      strategic 10:21      thereof 41:11       Turkey 21:10             32:12
      Strauss 2:15         thing 13:12 25:13   two 8:13 10:22          viewed 38:12
      Street 3:6           things 21:20 22:1    14:2 23:4 32:13        violate 21:4
      study 7:7             32:10               36:13                  violated 12:11
      subject 12:13        think 5:18, 20      typically 17:6          violations 33:6
       29:11 33:1, 4        7:1 8:1 9:3                                VIRGINIA 1:2,
      subjects 15:3 17:3    10:17 11:1 22:17   <U>                     19, 20 2:7, 9 41:1,
      submit 17:2           24:2 27:8 30:22    underlying 36:14,       4, 18
       19:14 31:13          37:6, 19 38:7      15 37:22                volume 17:12
      submitted 24:12,      39:20              understand 7:22
      13                   thinks 31:1          9:2, 6, 7, 8 10:16     <W>
      subpoenas 11:1       thorough 17:4        15:22 20:15 24:1       wait 10:5
      subsequent 14:2      thought 14:7         30:12 36:13            waiting 31:13
      suggesting 7:21       25:19               38:11                  waiver 5:8
       26:19               thousands 17:6      understanding           waiving 8:17
      suggests 34:17       time 10:5, 19        15:5 36:12             want 11:21 13:6
      Suite 3:7             13:2 18:20 20:11   understood 24:12         17:3 18:13, 15
      Supreme 19:15,        23:21 25:17         31:22 32:3              19:1 20:19 21:14
      20 20:7 34:12         26:11, 11 35:9     undertaken 21:9          23:19 27:12 28:7,
      sure 33:1 37:9       timely 17:14        undertook 14:6          21
       39:17               times 6:11          unfettered 15:4         wanted 25:13
      suspect 19:18        today 5:8 24:12      28:16                  wants 31:7
                           told 17:20 25:22    unfortunately           Washington 2:17
      <T>                  toll 30:21           20:12                   3:8
      table 19:10          total 7:8           uniform 27:10           way 5:8 12:15
      take 15:16 17:16     touches 18:20       unique 8:7 11:12         15:5 18:12
       18:12 26:11         transcript 41:6     UNITED 1:1, 5,          week 25:21
      talked 32:20         transition 6:17     18 2:6 4:4, 9           Welcome 4:15
      talks 32:22          TRENGA 1:17          6:18 16:21             Well 6:2 7:18
      tampering 23:22      trial 7:9 10:6      unprecedented 8:9        8:6, 6 9:13 10:2,
      tardy 13:1            11:8, 16 18:19     unredacted 8:4          2 11:18 13:6
      tax 28:21             19:4, 11 23:11     unrelated 16:14          22:16 26:13 27:7
      team 6:17 18:19       26:16, 20 27:3      28:2                    30:11 32:6 35:21
       26:2                trigger 30:1, 2     unusual 5:16             36:2, 5
                           triggered 20:4

    Casamo & Associates                703 837 0076                        www.casamo.com
Case 1:18-cr-00457-AJT Document 85 Filed 03/20/19 Page 51 of 51 PageID# 589

                                                                                 9
                                USA v. Rafiekian et al.                  3/15/2019

      We're 4:17 7:16
       10:7 11:3, 4
       12:17 14:12, 15
       15:13 16:12 19:4
       22:20 26:17, 18,
      19, 20, 22 27:2, 2,
      16, 19 28:5 29:20,
      21 30:16, 22
       31:14 34:13, 21
       39:8
      we've 9:20, 21
       13:20, 22 14:2, 9
       18:17, 17 19:3
       24:16 26:19
       31:11 33:7 34:8
      39:7, 22
      Whitey 22:12
      wholesale 39:8, 10
      widely 12:8
      willfully 35:6
      willing 14:4, 15
      31:15
      wish 13:4
      wit 41:1
      withdraw 28:11
      withheld 8:3
      withhold 37:12
      witness 6:10, 22
      7:1 10:11 19:7
      23:20, 22 29:6
      35:11
      witnesses 27:20
      39:11
      word 25:7 38:17
      words 35:7
      work 10:9 11:15
      31:15
      worked 12:15
      worry 10:3 23:15
      writing 36:6

      <Y>
      Yeah 38:1
      years 7:8 22:11
      yield 5:22

    Casamo & Associates              703 837 0076                   www.casamo.com
